DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11,12,14,19 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over King US 2001/0030897.
Regarding claim 1, King shows in fig.4, a semiconductor package (20)[0031] comprising: a package substrate (26)[0031] including first and second bond finger arrays (32), each of the first and second bond finger arrays (32) arranged in a first direction on a surface of the package substrate (26); a first semiconductor chip (22)[0031] disposed on the surface of the package substrate (20) and including a first chip pad array (on the side of the chip 22) corresponding to the first bond finger array 
Regarding claim 2, King shows in fig.4, a semiconductor package wherein the bond fingers (32)  of the first bond finger array and the bond fingers(32 of the other side) of the second bond finger array at least partially overlap (see top view of 4) with each other along a second direction perpendicular to the first direction.
Regarding claim 11, King shows in fig.4, a semiconductor package wherein the first semiconductor chip (22) is disposed closer to the second bond finger array (side of the chips 22) than the first bond finger array (32 and extension), and wherein the second semiconductor chip (22) is disposed closer to the first bond finger array (32 with extension) than the second bond finger array.
Regarding claim 12, King shows in fig.4, a semiconductor package wherein the bond fingers (32) of the first bond finger array are spaced apart from the second semiconductor chip (22), and wherein the bond fingers (32 of opposite side) of the 
Regarding claim 14, King shows in fig.4, a semiconductor package comprising: a package substrate (20)[0031] including first and second bond finger arrays (arrays of 32 with extension), the first and second bond finger arrays (array 32 with extension) arranged along first and second lines, respectively, in a first direction on a surface of the package substrate (26); a first semiconductor chip (22) including a first chip pad array (Side of the chip 22) corresponding to the first bond finger array (32) and disposed, on the surface of the package substrate (26), closer to the second bond finger array (32) than the first bond finger array(32 other side); a second semiconductor chip (22) including a second chip pad array  (side of chip 22) corresponding to the second bond finger array (32 with its extension) and disposed, on the surface of the package substrate (20), closer to the first bond finger array (32) than the second bond finger array, and; first bonding wires (31) connecting bond fingers of the first bond finger array to chip pads (side of 22) of the first chip pad array (side of 22); second bonding wires connecting bond fingers of the second bond finger array (32) to chip pads of the second chip pad array; first trace patterns (portion before 30 that extends to it) extending from the bond fingers of the first bond finger array on the substrate, the first trace patterns electrically connecting the bond fingers of the first bond finger array (32) to first wirings of the package substrate; and second trace patterns (portion before 30 that extends to it) extending from the bond fingers of the second bond finger array on the substrate, the second trace patterns electrically connecting the bond fingers of the second bond finger array (array of 32) to second wirings of the package substrate, wherein the bond fingers 
Regarding claim 19, King shows in fig.4, a semiconductor package, wherein the bond fingers (32) of the first bond finger array are spaced apart from the second semiconductor chip (22), and wherein the bond fingers (32) of the second bond finger array are spaced apart from the first semiconductor chip (22).
Allowable Subject Matter
Claims 3-10,13,15-18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813